              Case 1:19-cv-00648-AWI-JDP Document 23 Filed 08/21/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     JESSE WILLARD,                                       Case No. 1:19-cv-00648-AWI-JDP

10                     Plaintiff,
                                                            ORDER DIRECTING THE CLERK’S
11              v.                                          OFFICE TO CLOSE THIS CASE IN LIGHT
                                                            OF VOLUNTARY DISMISSAL
12     SUSAN DOUGHERTY, et al.,

13                     Defendants.                          ECF No. 22

14

15

16             On August 18, 2020, plaintiff filed a notice of voluntary dismissal without prejudice
17    under Federal Rule of Civil Procedure 41(a)(1). ECF No. 22. The opposing party has not yet
18    served an answer or a motion for summary judgment. The court therefore directs the clerk’s
19    office to close the case.
20
     IT IS SO ORDERED.
21

22
     Dated:      August 21, 2020
23                                                         UNITED STATES MAGISTRATE JUDGE
24

25    No. 205.
26
27

28


                                                       1
